Citation Nr: 0836022	
Decision Date: 10/21/08    Archive Date: 10/27/08

DOCKET NO.  05-39 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
fibromyalgia.


REPRESENTATION

Appellant represented by:	[redacted], Attorney


WITNESS AT HEARING ON APPEAL

Appellant's daughter


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1975 to June 
1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

An initial VA Form 9, Appeal to the Board of Veterans' 
Appeals was sent by the veteran's daughter, who is an 
attorney that asserted she was the veteran's representative.  
This Form 9 was received by the RO in October 2005, within 60 
days of the Statement of the Case (SOC).  The RO responded to 
the veteran with a December 2005 letter, informing the 
veteran that the VA Form 9 could not be accepted without her 
signature, because the veteran's daughter was not properly 
designated as the veteran's attorney to represent her before 
VA.  The RO held further action in abeyance for 60 days in 
order for the veteran to properly formalize her appeal.  A 
properly executed and signed VA Form 9, along with a properly 
executed VA Appointment of Individual as Claimant's 
Representative, Form 21-22a, was received within 60 days of 
the December 2005 letter by the RO.

The veteran's representative presented argument before the 
undersigned Veterans Law Judge in July 2008.  A transcript of 
this hearing is associated with the veteran's claims folder.


FINDING OF FACT

The veteran's fibromyalgia is manifested by constant 
widespread musculoskeletal pain, tender points and a history 
of Raynaud's like symptoms, and the veteran's symptoms are 
refractory to therapy.





CONCLUSION OF LAW

The criteria for an initial rating of 40 percent for 
fibromyalgia have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. § 4.71a, Diagnostic 
Code 5025 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (38 C.F.R., Part 4), 
which represents the average impairment in earning capacity 
resulting from injuries incurred in military service and the 
residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1, 4.10.  If two ratings are 
potentially applicable, the higher rating will be assigned if 
the disability more nearly approximates the criteria required 
for that rating; otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  

Where, as here, entitlement to service-connection has been 
established, but a higher initial disability rating is at 
issue, the extent of impairment throughout the entire period, 
beginning with the filing of the claim, must be considered 
and a determination must be made regarding whether "staged" 
ratings are warranted.  See Fenderson v. West, 12 Vet. App. 
119, 126-127 (1999) (when a disability rating is initially 
assigned, separate ratings should be considered for separate 
periods of time, known as staged ratings).  Since the veteran 
is being granted an increased rating back to the date of 
service connection, staged ratings are inappropriate here.

Fibromyalgia refers to widespread musculoskeletal pain and 
tender points, with or without associated fatigue, sleep 
disturbance, stiffness, paresthesias, headaches, irritable 
bowel syndrome, depression, anxiety, or Raynaud's like 
symptoms.  Widespread pain means pain in both the left and 
right sides of the body, that is both above and below the 
waist, and that affects both the axial skeleton (i.e., 
cervical spine, anterior chest, thoracic spine, or low back) 
and the extremities.  38 C.F.R. § 4.71a, Diagnostic Code (DC) 
5025.

DC 5025 provides that fibromyalgia (fibrositis, primary 
fibromyalgia syndrome) with widespread musculoskeletal pain 
and tender points, with or without associated fatigue, sleep 
disturbance, stiffness, paresthesias, headache, irritable 
bowel symptoms, depression, anxiety, or Raynaud's-like 
symptoms, is to be rated 10 percent disabling if the symptoms 
requires continuous medication for control; 20 percent 
disabling if the symptoms are episodic, with exacerbations 
often precipitated by environmental or emotional stress or by 
overexertion, but symptoms that are present more than one-
third of the time; and 40 percent disabling if the symptoms 
are constant or nearly constant, and are refractory to 
therapy.  A Note to DC 5025 provides that widespread pain 
means pain in both the left and right sides of the body, that 
is both above and below the waist, and that affects both the 
axial skeleton (i.e., cervical spine, anterior chest, 
thoracic spine, or low back) and the extremities.  38 C.F.R. 
§ 4.71a, DC 5025.

History and Analysis

A November 2004 rating decision granted the veteran service 
connection and assigned an initial 20 percent rating, 
effective from April 14, 2004.  The veteran seeks a rating in 
excess of 20 percent. 

A November 2002 VA examination did not confirm a diagnosis of 
fibromyalgia, but noted that the veteran was previously 
diagnosed with Raynaud's phenomenon (based off of reported 
history) and that the veteran provided a history consistent 
with same.  

Review of the veteran's claims file reflects that the veteran 
has received ongoing treatment at a private rheumatologist, 
Dr. T.H., since 2002.  Records from this practitioner reveal 
that the veteran was diagnosed with and has been treated for 
fibromyalgia on an ongoing basis.  Records from July 2002 to 
March 2005 reflect tender points, discomfort and pain with 
sometimes elevated CPK levels.  The records also reveal that 
the veteran was treating her fibromyalgia with a variety of 
medications during this time period.  A July 2003 letter from 
Dr. T.H. indicated that the veteran has had several diagnoses 
of fibromyalgia during her treatment with him.  The doctor 
noted that the veteran has had a positive antinuclear 
antibody, but there was no clinical evidence of connective 
tissue disease.  He stated that fibromyalgia is not an 
autoimmune disorder and noted that the veteran had elevation 
of CPK on several occasions, which represents a muscle 
enzyme.  The doctor indicated this represented some muscle 
inflammation of a low grade nature.  Dr. T.H. asserts that 
the veteran's diagnosis of fibromyalgia is a chronic 
bilateral symmetrical systemic disease that is refractory to 
therapy in a January 2005 letter.  He states that the veteran 
has been on a variety of medications which have been only 
minimally effective because of the persistence of her 
disease.  

The veteran has stated that the pain related to her 
fibromyalgia is chronic.  In a January 2004 statement she 
contended that she has constant musculoskeletal pain and 
tender points where she must stay in bed at least five days a 
month.  The veteran also indicated she had severe chronic 
pain from fibromyalgia in her March 2005 Notice of 
Disagreement (NOD).  The veteran's representative maintains 
in the veteran's substantive appeal that the veteran's 
medical records show her symptoms had not abated in the 
previous three years.  She indicated that her symptoms ease 
slightly during the summer months because the veteran is able 
to get more rest when she is not teaching school.  

A layperson is competent to offer statements of first-hand 
knowledge of continuing symptoms.  See Layno v. Brown, 6 Vet. 
App. 465, 470 (1994).  Therefore, the veteran is competent to 
report her symptoms of continuous pain.  

The veteran's representative summarized the evidence already 
of record in the claims file during the July 2008 hearing.  
She argued that the veteran's symptoms have been consistent 
and that the RO did not ascribe enough weight to the 
veteran's treating physician, Dr. T.H., an experienced 
clinical rheumatologist with more than twenty years in the 
field.  

As the veteran's disability is currently rated at 20 percent, 
the sole schedular rating above that is the maximum 40 
percent rating.

With respect to the consideration of functional loss due to 
pain, the Board notes that fibromyalgia has been determined 
to be a "nonarticular" rheumatic disease, and that objective 
impairment of the musculoskeletal function, including 
limitation of joints, is not considered to be present, in 
contrast to the usual findings in "articular" rheumatic 
diseases.  The rating criteria are not based on evaluations 
of individual joints or other specific parts of the 
musculoskeletal system; rather, they are based on pain and 
whether symptoms are constant or episodic.  Consequently, 
additional or separate ratings would not be assigned based on 
38 C.F.R. §§ 4.40 or 4.45.  See 64 Fed. Reg. 32410-32411 
(June 17, 1999).

The evidence of record relating to the veteran's claim 
illustrates such symptoms as constant widespread 
musculoskeletal pain, tender points, and a history of 
Raynaud's like symptoms.  The veteran's treating 
rheumatologist has stated that veteran's fibromyalgia is 
refractory and that medication has been only minimally 
effective because of the persistence of her disease.  
Therefore, there is evidence that shows the veteran's 
symptoms are constant or nearly constant, and are refractory 
to therapy, which is consistent with the criteria for a 40 
percent rating for fibromyalgia.

Given the medical evidence and contentions by the veteran, 
the evidence both positive and negative is at least in 
equipoise.  Accordingly, as the evidence is at least in 
equipoise, the benefit of the doubt doctrine is applicable 
and the veteran prevails.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  The Board concludes the history, current 
complaints, and objective findings are all consistent with a 
40 percent rating.  The Board notes that this is the highest 
rating under the relevant Diagnostic Code.  See 38 C.F.R. § 
4.71a, DC 5205.  

Consequently, the Board finds that since the grant of service 
connection the veteran's disability picture for the veteran's 
service-connected fibromyalgia more nearly approximates the 
criteria for a 40 percent maximum schedular rating than those 
for a 20 percent rating. 

Given the favorable action taken in this appeal, there is no 
need to discuss whether VA's duties to notify and to assist 
the claimant, found at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007), have been met.  


ORDER

An initial rating of 40 percent for fibromyalgia is granted, 
subject to the law and regulations regarding the payment of 
monetary benefits.



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


